Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
The present application is being examined as a divisional of Application No. 16/390,814, filed on April 22, 2019, which is a continuation of U.S. Patent Application Serial No. 15/935,811, filed on March 26, 2018, now U.S. Patent No. 10,269,738, issued on April 23, 2019, which is a division of U.S. Patent Application Serial No. 14/865,280, filed on September 25, 2015, now U.S. Patent No. 9,929,112, issued on March 27, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 has been considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Where is the “conductive pad” structure described as recited in claims 1 and 9?
Where is a description of “bonding a package component to the UBM by reflowing a solider region on the UBM” as recited in claims 6, 13, 19?
Where is description of “simultaneously depositing” of “the first portion” and “the second portions” as recited in claim 15?

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Where is the “conductive pad” structure described as recited in claims 1 and 9?
Where is a description of “bonding a package component to the UBM by reflowing a solider region on the UBM” as recited in claims 6, 13, 19?
Where is description of “simultaneously depositing” of “the first portion” and “the second portions” as recited in claim 15?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daubenspeck (US # 20100164096) in view of Yu (US # 20130168805).

Regarding Claim 1, Daubenspeck (US # 20100164096) teaches a method comprising:
plating a metallization pattern (18, 20, 24) over a semiconductor die (Fig. 10 shows a packaged chip; see also [0033-35]) […], a plurality of openings (openings between discrete parts of the conductive pattern) extending through a conductive pad (upper layer of parts 18 and 24) of the metallization pattern;
depositing an insulating material (10, 12, 14, 16) around the metallization pattern, wherein depositing the insulating material comprises filling the plurality of openings with first portions of the insulating material (14 is shown filling in gaps under layer 24);
depositing a passivation layer (26) over the insulating material and the metallization pattern;
patterning the passivation layer (shown exposed in Fig. 3; see also the corresponding text near [0022]) to expose a landing pad portion (middle two portions of parts 18 and 24) of the conductive pad; and
depositing an underbump metallization (30, Fig. 4) through the passivation layer (shown) and contacting the landing pad portion of the conductive pad (shown), wherein the passivation layer physically separates the underbump metallization from the first portions of the insulating material (shown).

Although Daubenspeck discloses much of the claimed invention, it does not explicitly teach the method comprising a molding compound, the molding compound surrounding the semiconductor die.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Yu (US # 20130168805) teaches a similar method (see Figs. 2-3) comprising a molding compound (34; [0014]), the molding compound surrounding a semiconductor die (100).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the die encapsulation, taught in Daubenspeck, as suggested by Yu. Specifically, the modification suggested by Yu would be to employ a method comprising a molding compound, the molding compound surrounding the semiconductor die. The rationale for this modification is that encapsulation provides protection and isolation. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of encapsulants are well known in the art (see MPEP 2144.01).


Regarding Claim 2, Daubenspeck teaches the method of claim 1, wherein after patterning the passivation layer, the passivation layer covers the first portions of the insulating material (shown).

Regarding Claim 3, Daubenspeck teaches the method of claim 1, wherein the first portions of the insulating material surround the landing pad portion of the conductive pad (shown).

Regarding Claim 4, Daubenspeck teaches the method of claim 1, wherein depositing the passivation layer comprises depositing the passivation layer in physical contact with the insulating material (shown in Fig. 3).

Regarding Claim 5, Daubenspeck teaches the method of claim 1 further comprising forming a solder region (34) on the underbump metallization.

Regarding Claim 6, Daubenspeck teaches the method of claim 5 further comprising reflowing the solder region to bond a second package component (38) to the underbump metallization ([0033-34]).

Regarding Claim 7, Daubenspeck teaches the method of claim 1, wherein the underbump metallization overlaps the first portions of the insulating material (shown).

Regarding Claim 8, Daubenspeck teaches the method of claim 1, wherein the plurality of openings encircle the landing pad portion of the conductive pad (shown).

Regarding Claim 9, Daubenspeck teaches a method comprising:
[…] forming a first redistribution layer (18, 20) over a semiconductor die (Fig. 10 shows a packaged chip; see also [0033-35]) and the molding compound, wherein the first redistribution layer comprises an conductive pad (18 and 20), and wherein forming the first redistribution layer comprises defining a plurality of openings (see openings in 18 and 20) in the conductive pad and around a landing pad portion (middle two portions of parts 18) of the conductive pad;
depositing a first portion (outer radius of 14) of a dielectric layer around the conductive pad and second portions of the dielectric layer in the plurality of openings (portions of layer 14 under the center of part 24); and
depositing a passivation layer (16) over the first redistribution layer, wherein the passivation layer is in physical contact with the second portions of the dielectric layer (shown).

Although Daubenspeck discloses much of the claimed invention, it does not explicitly teach the method comprising encapsulating a semiconductor die in a molding compound.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Yu (US # 20130168805) teaches a similar method (see Figs. 2-3) comprising a molding compound (34; [0014]), the molding compound surrounding a semiconductor die (100).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the die encapsulation, taught in Daubenspeck, as suggested by Yu. Specifically, the modification suggested by Yu would be to employ a method comprising encapsulating a semiconductor die in a molding compound. The rationale for this modification is that encapsulation provides protection and isolation. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of encapsulants are well known in the art (see MPEP 2144.01).


Regarding Claim 10, Daubenspeck teaches the method of claim 9, wherein the plurality of openings are arranged in a ring surrounding the landing pad portion the conductive pad (see Figs. 6-7).

Regarding Claim 11, Daubenspeck teaches the method of claim 9, further comprising:
patterning an opening (28) the passivation layer to expose the landing pad portion of the conductive pad (see Fig. 3-5); and
forming an underbump metallization (UBM) (24 and 30) over the passivation layer (the part 30 is over) and through the opening in the passivation layer to physically contact the landing pad portion of the conductive pad (shown).

Regarding Claim 12, Daubenspeck teaches the method of claim 11, wherein a first radius of the UBM (see Fig. 9; max radius of 32) is less than a second radius of the conductive pad (see minimum radius of 18), and wherein the first radius of the UBM is measured above the passivation layer (top portion of 32 is above 26).

Regarding Claim 13, Daubenspeck teaches the method of claim 12 further comprising bonding a package component (38) to the UBM by reflowing a solder region (34) on the UBM ([0033-34]).

Regarding Claim 14, Daubenspeck teaches the method of claim 12, wherein the passivation layer physically separates the UBM from the second portions of the dielectric layer (shown).

Regarding Claim 15, Daubenspeck teaches the method of claim 9, wherein depositing the first portion of the dielectric layer and depositing the second portions of the dielectric layer comprises simultaneously depositing the first portion of the dielectric layer and the second portions of the dielectric layer (the reference suggests these are formed simultaneously because it doesn’t describe separate formation).

Regarding Claim 16, Daubenspeck teaches the method comprising:
plating a metallization pattern (18, 20, 24) over a semiconductor die (Fig. 10 shows a packaged chip; see also [0033-35]) […];
depositing a first insulating material (central portions of 14, near to subsequent layer 24) through an opening in the metallization pattern;
while depositing the first insulating material, depositing a second insulating material around the metallization pattern (the portions of 14 that are at the periphery beyond subsequently formed part 24);
depositing a passivation layer (26) over the metallization pattern, the first insulating material, and the second insulating material (shown);
patterning the passivation layer (28) to expose the metallization pattern; and
forming a underbump metallization (34) over the passivation layer and extending through the passivation layer to contact a center portion of the metallization pattern (shown), wherein the passivation layer physically separates the underbump metallization from the first insulation material (shown), and wherein the first insulating material is between the center portion of the metallization pattern and an edge portion of the metallization pattern (shown).

Although Daubenspeck discloses much of the claimed invention, it does not explicitly teach the method comprising a molding compound.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Yu (US # 20130168805) teaches a similar method (see Figs. 2-3) comprising a molding compound (34; [0014]), the molding compound surrounding a semiconductor die (100).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the die encapsulation, taught in Daubenspeck, as suggested by Yu. Specifically, the modification suggested by Yu would be to employ a method comprising a molding compound. The rationale for this modification is that encapsulation provides protection and isolation. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of encapsulants are well known in the art (see MPEP 2144.01).


Regarding Claim 17, Daubenspeck teaches the method of claim 16, wherein the passivation layer contacts the center portion of the metallization pattern (shown).

Regarding Claim 18, Daubenspeck teaches the method of claim 16, wherein opening extends completely through the metallization pattern (shown).

Regarding Claim 19, Daubenspeck teaches the method of claim 16 further comprising bonding a package component (see Fig. 10; part 38) to the underbump metallization by reflowing a solder region ([0033-34]), wherein the solder region physically contacts the underbump metallization (shown).

Regarding Claim 20, Daubenspeck teaches the method of claim 16, wherein the passivation layer separates the underbump metallization from the first insulating material (shown).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899